Order affirmed, with $10 costs and disbursements. All concur, except McCurn, P. J., and Piper, J., who dissent and vote for reversal and denial of the motion, in the following memorandum: We think the moving affidavit is defective and that the order should be reversed and the motion denied with leave to renew on proper papers. The affiant should state that he has interviewed the witnesses, or that he has read their affidavits or statements to show the source of his knowledge; if he cannot so state, the moving papers should include the affidavit of the person or persons who interviewed the witnesses, in support of the main affidavit. Here the allegation in the affidavit as to the source of deponent’s knowledge “ are statements of witnesses whom deponent has caused to be interviewed and the results of investigation, which deponent has caused to be made” with no showing that he has read any such statements or any report made by the investigator. (Appeal from an order granting a motion for change of place of trial from Genesee County to Madison County.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.